Citation Nr: 1519816	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  10-36 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to a rating greater than 50 percent for dysthymic disorder with posttraumatic stress disorder (PTSD) features.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1967 to October 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board finds that the issue of entitlement to TDIU has been raised.  More specifically, the Veteran's representative raised the issue of TDIU in the September 2012 brief, which was submitted in support of the claim to increase the rating for the Veteran's dysthymic disorder.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that the issue of entitlement to TDIU is part and parcel of an increased rating claim when unemployability as a result of the disability under consideration is raised by the claimant or the evidence of record); see also 38 C.F.R. §§ 3.340, 4.16 (2014).

The issues of entitlement to a rating in excess of 70 percent for dysthymic disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's dysthymic disorder has resulted in occupational and social impairment, with deficiencies in most areas, such as work, family relations, or mood.





CONCLUSION OF LAW

The criteria for a rating of 70 percent for dysthymic disorder have been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.130, Diagnostic Code 9433 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to a rating greater than 50 percent for dysthymic disorder.  For the following reasons, the Board finds that entitlement to a rating of 70 percent has been established for the entire time period on appeal.

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 


(2014).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2014).

The Veteran's service-connected dysthymic disorder has been assigned a rating of 50 percent under Diagnostic Code (DC) 9433, which pertains to dysthymic disorder.  See 38 C.F.R. § 4.130.  Almost all mental health disorders, including dysthymic disorder, are evaluated under the General Rating Formula for Mental Disorders (Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9434.

Under the Rating Formula, a 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.


A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Id.  

The symptoms associated with each evaluation under the Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM).  Id. at 443.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Id.  In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2014).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM (4th ed. 1994) (DSM-IV) reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267; Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (both observing that a GAF score of 50 indicates serious impairment).

While an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned can be probative evidence of the degree of disability, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2014); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

The Veteran's dysthymic disorder is entitled to a rating of 70 percent.  In this regard, the Veteran's symptoms and functional impairment show deficiencies in most areas, such as work, family relations, or mood.  More specifically, in his May 2009 claim for an increased rating, the Veteran stated that he has continued symptoms of depression and low self-worth, that he experiences anxiety and panic attacks, and that he does not sleep well at night.  In addition, the Veteran stated that he has problems with relationships because he does not get along well with others.

The Veteran's ongoing depression is noted in his VA treatment records.  More specifically, he is noted to be depressed in May 2009, June 2009, July 2009, December 2009, March 2010, April 2010, July 2010, October 2010, July 2011 and December 2011 VA treatment records.  In each of those VA treatment records it is also noted that the Veteran is coping at a marginal level.

The June 2009 VA examination report reflects that the Veteran maintains contact with his four children but that he spends a fair amount of time relatively isolated on a farmhouse that he is renting.  It is also noted that the Veteran has some friends but does not appear to have consistent contact with people.  The Veteran's hygiene was noted to be a bit neglected and the examiner noted that the Veteran continues to have significant symptoms of dysthymic disorder, marked by chronic underlying sadness, as well as relatively regular suicidal ideation.  The Veteran reported that sustained concentration is difficult because of his general mood and pain.  Finally, the VA examiner opined that the impact of the Veteran's dysthymic disorder appears to have worsened since his May 2007 VA examination and assigned a GAF of 59.

In a July 2009 VA treatment record, the Veteran's dysthymic disorder was assigned a GAF of 50.  The July 2009 VA treatment record also reflects that the Veteran's depression has been worse over the past year and that the Veteran has pondered suicide, although he denied current suicidal ideation.  The Veteran reported vague homicidal ideations with no intended victims and no plan or history of acting out.

In his September 2009 notice of disagreement (NOD) the Veteran stated that he remains isolated, even often from his own family members, because he does not deal well with other people.  In addition, the Veteran expressed suicidal ideations.

A September 2009 statement from one of the Veteran's children states that she did not have a good relationship with her father for several years.  The Veteran's daughter also stated that he is a very withdrawn person who does not like to be around other people because he gets nervous and agitated.  She also stated that the Veteran feels as though other people are watching him.  Finally, the Veteran's daughter stated that he sleeps with a knife next to him and that he doesn't seem to care about his personal hygiene.

In a September 2009 VA treatment record, the Veteran's dysthymic disorder was assigned a GAF of 50.

In a November 2009 statement from one of the Veteran's sisters, she stated that the Veteran is often depressed and has expressed suicidal ideations.

The August 2010 VA examination report reflects that the Veteran has suicidal thoughts and there is a history of episodes of violence.  The VA examiner noted that the Veteran continues to have depression, continues to have trouble with motivation, has few friends (although he is not totally isolated), and that he gets 

along with some family members, but not with others.  The August 2010 VA examination report also reflects that the Veteran's immediate memory is mildly impaired.  Finally, the August 2010 VA examiner assigned a GAF score of 60.

A March 2012 VA treatment record notes that the Veteran's psychiatric and medical conditions significantly impinge on his everyday level of functioning and render him unemployable for any gainful fulltime competitive employment.

The June 2012 VA examination report reflects that the Veteran has a depressed mood, anxiety attacks in crowds, suspiciousness, disturbances in motivation and mood, and suicidal ideation.  The VA examiner assigned a GAF score of 60.

The evidence is at odds with several VA treatment records which assign the Veteran's dysthymic disorder with a GAF of 65, which indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but that the Veteran is generally functioning pretty well and has some meaningful interpersonal relationships.  It is also at odds with the August 2010 VA examiner's finding that the Veteran has reduced reliability and productivity due to mental disorder symptoms and the July 2012 VA examiner's finding that the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior, self care and conversation.  However, the August 2010 VA examination report states that the Veteran's depression and posttraumatic stress disorder symptoms seem to wax and wane over the years.  In addition, the evidence is in at least a state of equipoise with regards to whether the Veteran's disability picture more nearly approximates the criteria required for a 70 percent rating for dysthymic disorder.

Accordingly, resolving reasonable doubt in the Veteran's favor, the criteria for a rating of 70 percent for dysthymic disorder have been satisfied and the appeal is 

granted to that extent.  See 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.102, 3.321, 4.3, 4.130, Diagnostic Code 9433.


ORDER

Entitlement to a rating of 70 percent for dysthymic disorder with posttraumatic stress disorder features is granted, subject to the law governing payment of monetary benefits.


REMAND

A new VA examination is necessary in order for the Board to make an informed decision on the claim for a rating greater than 70 percent for dysthymic disorder, as well as a TDIU.

The Veteran was last afforded a VA examination in June 2012.  In the September 2012 brief, the Veteran's representative stated that the Veteran's "employment handicap" due to his dysthymic disorder has possible gotten worse.  As there is a suggestion of worsening of his dysthymic disorder since the last VA examination, the Veteran should be afforded a new VA examination.

In addition, the Veteran's VA records should also be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter informing him of what is needed to substantiate entitlement to TDIU and of the allocation of responsibilities between the Veteran and VA for obtaining relevant evidence on his behalf.

2.  Request that the Veteran fill out an application for entitlement to TDIU (VA Form 21-8940) to help ensure that VA has all pertinent information regarding his educational background and employment history.

3.  Obtain the Veteran's VA treatment records dated since July 2012 and associate them with the claims file.

4.  After the above records have been obtained to the extent possible, schedule the Veteran for a VA psychiatric examination to address the current severity of his dysthymic disorder with PTSD features.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose.

The entire claims file and a copy of this must be made available to the examiner in conjunction with the examination. The examiner must note in the examination report that the evidence in the claims file has been reviewed. All tests and studies deemed helpful by the examiner should be conducted and all clinical findings reported in detail.

5.  Provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to determine the limitations imposed by all of his service-connected disabilities (i.e., dysthymic disorder with PTSD features, hearing loss, and tinnitus), particularly with respect to his ability to obtain and maintain employment. All findings and conclusions should be set forth in a legible report, accompanied by a rationale.

6. Finally, after completing any other development that may be warranted, readjudicate the claims of entitlement to a rating in excess of 70 percent for dysthymic disorder and entitlement to a TDIU.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


